Luke, J.
1. The defendant in this case was convicted of a misdemeanor. The evidence was conflicting. If the jury had believed the evidence for the defendant, a'verdict in his favor would have been demanded. The evidence for the State was weak, but the jury believed the one witness- for the State who testifie'd positively to'the commission of the offense. Therefore, the verdict of guilty having the approval of the trial judge, under repeated rulings of the Supreme Cou-rt and of this court, this court cannot set it aside because of alleged insufficiency of evidence.
2. The assignment of error in ground 2 of the amendment to the motion for a new trial, .upon the -court’s refusal to admit evidence, falls within the rule that requires the court to be apprised *485of what the answer of the witness is expected to be, when the witness is upon direct examination.
3. There is no merit in grounds 3 and 4 of the amendment to the motion for a new trial.
4. The newly discovered evidence was both cumulative and impeaching, and would not probably produce a. different verdict upon another trial. For no reason assigned was it error to overrule the motion for a new trial.

Judgment affirmed.

Broyles, G. J., and Blpodworth, J., concur.